DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 5-11, 14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 14, the closest prior art of record Jang (KR 10-0762266 Espacenet translation cited in IDS) in view of Kwon (US 2018/0305851) fails to teach or suggest the freezing prediction algorithm is a neural network model that is trained to determine a group to which the washing machine belongs, based on the air temperature data collected from the server and the temperature change of the washing machine according to the air temperature data, wherein the group is one of a freeze washing machine group in which freezing occurred within a predetermined collection period of time and a non-freeze washing machine group in which freezing did not occur within the predetermined collection period of time, and wherein the neural network model is trained to use, as training data, temperature data measured for the predetermined collection period of time in another washing machine of a freeze washing machine group in which freezing occurred within the predetermined collection period of time, temperature data measured for the predetermined collection period of time in another washing machine of a non-freeze washing machine group in which freezing did not occur within the predetermined collection period of time, and air temperature information collected from the server for the predetermined collection period of time, and to determine whether the washing machine belongs to the freeze washing machine group or the non-freeze washing machine group based on the training data.
Regarding claims 5 and 16, Jang in view of Kwon fails to teach or suggest the one or more processors are configured to determine whether a location of the washing machine is indoors or outdoors, 
Regarding claims 6 and 17, Jang in view of Kwon fails to teach or suggest the one or more processors are further configured to: apply the freezing prediction algorithm to the temperature data and the air temperature data; determine a group to which the washing machine belongs, from among a freeze washing machine group or a non-freeze washing machine group based on the air temperature forecast; and predict when the washing machine will be frozen when the determined group is the freeze washing machine group.
Claims 7-11 and 18-20 are dependent upon claims 6 and 17, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 10-0762266 Espacenet translation cited in IDS), and in further view of Kwon (US 2018/0305851).
Regarding claim 1, Jang teaches an apparatus for predicting freezing of a washing machine according to a change of air temperature, comprising: 

one or more processors (control unit 120 is a microcomputer) in communication with the memory.[page 3]
Jang teaches a temperature sensor 30 for sensing the ambient temperature is installed in the winter season. Jang further teaches the control unit 120 compares the ambient temperature to a reference temperature to determine if freeze protection is necessary thereby reading on determine, based on temperature data sensed by a temperature sensor disposed in the washing machine and air temperature data, an association of temperature change of the washing machine according to the air temperature data through the freezing prediction algorithm; and predict freezing of the washing machine based on the association of temperature change of the washing machine and an air temperature forecast.[page 3]
The washing machine of Jang does not explicitly teach a freezing prediction algorithm.
The washing machine of Jang teaches ROM table data which stores reference temperature to which the ambient temperature is compared.  Therefore based on the ambient temperature and reference temperature comparison, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have a freezing prediction algorithm.
The washing machine of Jang is silent to air temperature data is received from a server, as the reference temperature data is stored on the washing machine.
Kwon is directed towards a laundry treating apparatus wherein the laundry treating apparatus is connected with a server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to for the washing machine of Jang to communicate with a server as taught in Kwon to provide a laundry treating apparatus and its system, which can automatically be varied to a frequently used option with respect to a specific time zone, a specific day, a specific weather condition, etc. even though a user does not edit an option function every time.[0029]
Regarding claim 4, Jang teaches a predetermined time is variably depending on ambient temperature changes washer ambient temperature or the washing machine thereby suggesting the one or more processors are further configured to: receive, from the washing machine, the temperature data for a predetermined period of time; receive, from the server, the air temperature data for the predetermined period of time; and apply the freezing prediction algorithm to the received temperature data and air temperature data for the predetermined period of time to determine the association of temperature change of the washing machine.[page 2]
Regarding claim 12, Jang teaches a method for predicting freezing of a washing machine according to change of air temperature, comprising: 
storing a freezing prediction algorithm of the washing machine in a memory (ROM table data). [page 3] 
Jang teaches a temperature sensor 30 for sensing the ambient temperature is installed in the winter season. Jang further teaches the control unit 120 compares the ambient temperature to a reference temperature to determine if freeze protection is necessary thereby reading receiving, from the washing machine, temperature data sensed by a temperature sensor disposed in the washing machine, and determining, based on the received temperature data and the received air temperature data, an association of temperature change of the washing machine according to the air temperature data through the freezing prediction algorithm; and predicting freezing of the washing machine based on the association of temperature change of the washing machine and an air temperature forecast.[page 3]
The method of Jang does not explicitly teach a freezing prediction algorithm.
The method of Jang teaches ROM table data which stores reference temperature to which the ambient temperature is compared.  Therefore based on the ambient temperature and reference temperature comparison, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have a freezing prediction algorithm.
The method of Jang is silent to air temperature data is received from a server, as the reference temperature data is stored on the washing machine.
Kwon is directed towards a laundry treating apparatus wherein the laundry treating apparatus is connected with a server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to for the method of Jang to communicate with a server as taught in Kwon to provide a laundry treating apparatus and its system, which can automatically be varied to a frequently used option with respect to a specific time zone, a specific day, a specific weather condition, etc. even though a user does not edit an option function every time.[0029]
Regarding claim 15, Jang teaches a predetermined time is variably depending on ambient temperature changes washer ambient temperature or the washing machine thereby suggesting determining the association of temperature change of the washing machine comprises: receiving, from the washing machine, the temperature data for a predetermined period of time; receiving, from the server, the air temperature data for the predetermined period of time; and applying the freezing prediction algorithm to the received temperature data and air temperature data for the predetermined period of time to determine the association of temperature change of the washing machine.
Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 10-0762266 Espacenet translation cited in IDS) and Kwon (US 2018/0305851), as applied to claims 1 and 12, and in further view of Kim (US 2013/0239336).
Regarding claim 2, Jang is silent to the temperature data is measured after the washing machine is powered on and before a washing operation starts for a predetermined period of time.
Kim is directed towards a system for controlling freezes for a washing machine wherein figure 20 teaches the temperature data is measured after the washing machine is powered on and before a washing operation starts for a predetermined period of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to measure the temperature data before a washing operation to ensure proper operation of the washing machine in wintertime.[0007-15]
Regarding claim 13, Kim figure 20 teaches the temperature data is measured after the washing machine is powered on and before a washing operation starts for a predetermined period of time thereby suggesting the temperature data is measured after the washing machine is powered on and before a washing operation starts for a predetermined period of time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin (US 5,701,624) a method of operating clothes washer in cold weather.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner




/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711